McCulloci-i, C. J. The petitioner, Walter Williams, was tried and convicted in the police court of the city of Fort Smith on the charge of petit larcency in violation of a city ordinance. His punishment was fixed by the court at a certain fine and imprisonment, and he was committed to the city jail. While incarcerated therein under said commitment, he presented to the chancellor his petition for habeas corpus commanding the respondent, as chief of police, to produce the body of petitioner before the chancellor. An attack is made on the validity of the proceedings on the grounds, first, that he was arrested without a warrant, and, second, that he was denied a trial by jury in the police court. The chancellor sustained the attack on both grounds, and ordered the petitioner’s discharge from the custody of the police officer. It has often been said in decisions of this court that the writ of habeas corpus cannot be converted into a writ of error, and that a case which has been tried in a court of competent jurisdiction cannot be re-tried on the hearing of the writ. If the petitioner is in custody under process regular on its face, nothing will be inquired into save the jurisdiction of the court whence the process came. Ex parte Perdue, 58 Ark. 285; Ex parte Foote, 70 Ark. 12, The judgment of conviction in the police court is regular on its face, and cannot be attacked on the ground that there was no warrant of arrest. All peace officers are authorized to make arrests for offenses committed in their presence (Kirby’s Dig., § 2119) ; and if it be conceded that police officers must proceed under warrants where the offense is not committed in their presence, the lack of a warrant cannot be called into question collaterally. The court having jurisdiction of the offense, the failure to issue a warrant must be taken advantage of by plea in the same proceedings. The refusal of the police court to allow a jury was merely an error which could be corrected by appeal only, and that question cannot be raised on habeas corpus. Ex parte Brandon, 49 Ark. 143. The judgment of the chancellor discharging the petitioner from the custody of the police officer was erroneous, and the same is reversed.